United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Baltimore, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-595
Issued: June 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 10, 20141 appellant filed a timely appeal of a July 17, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $10,286.39 for the period April 29, 2006 through April 6, 2013, for which he was not
1

Under the Board’s Rules of Procedure, an appeal must be filed within 180 days from the date of the last OWCP
decision. An appeal is considered filed upon receipt by the Clerk of the Appellate Boards. One hundred and eighty
days from July 17, 2013, the date of OWCP’s decision, was January 13, 2014. Since using January 16, 2014, the
date the appeal was received by the Clerk of the Board, would result in the loss of appeal rights, the date of the
postmark is considered the date of filing. The date of the U.S. Postal Service postmark is January 10, 2014, which
renders the appeal timely filed. See 20 C.F.R. § 501.3(f)(1).
2

5 U.S.C. § 8101 et seq.

at fault; (2) whether the overpayment is subject to waiver of recovery; and (3) whether OWCP
properly withheld $200.00 from appellant’s continuing compensation payments beginning
July 28, 2013.
FACTUAL HISTORY
On January 13, 2005 appellant, then a 43-year-old clerk, injured his back when he fell in
the performance of duty. On March 3, 2005 OWCP accepted his claim for lumbar sprain/strain.
On June 20, 2005 it accepted that appellant sustained a recurrence of disability on
April 13, 2005.
In a letter dated March 8, 2013, the Office of Personnel Management (OPM) stated that
as a compensationer appellant was eligible to continue Federal Employees’ Group Life Insurance
(FEGLI) beginning April 29, 2006.
OWCP informed appellant in a letter dated April 18, 2013 that he had received an
overpayment of compensation in the amount of $10,286.39 because basic life insurance, optional
life insurance and postretirement basic life insurance were not deducted from his compensation
payments. It found that he was not at fault in the creation of the overpayment and requested that
he provide financial information. OWCP noted that a deduction was made for basic life
insurance on an incorrect salary of $45,061.00 rather than $47,148.00 resulting in an
overpayment of compensation in the amount of $53.79. It deducted $355.84 from optional life
insurance rather than the proper amount of $1,516.94 resulting in an overpayment of $1,161.10.
Finally, OWCP failed to make any deduction for postretirement benefit life insurance when
deductions totaling $9,071.50 should have been made from April 29, 2006 through
April 6, 2013. The total amount of the overpayment was $10,286.39.
Appellant requested that OWCP make a decision based on the written evidence. He
completed an overpayment recovery questionnaire on May 1, 2013 indicating monthly income of
$2,545.20 and his total monthly expenses of $2,242.00. Appellant listed other funds totaling,
$973.25. He requested waiver of recovery of the overpayment.
OWCP conducted a telephone conference with appellant to discuss his monthly expenses.
Appellant stated that his income was $2,545.20 per month. His monthly expenses included rent
of $500.00, an electric bill of $45.00 to 50.00, water of $56.00, gas of $62.00 to $100.00, cable
of $93.00, cell phone of $51.00, credit card debts of $331.00, car insurance of $65.00, food of
$250.00, toiletries of $100.00, entertainment of $100.00, prescriptions of $45.00 and clothing of
up to $100.00. Appellant also had a car loan of $245.79 per month, a personal loan of $62.03 per
month and medical expenses of $50.00 per month. His total monthly expenses ranged from
$2,056.00 to $2,199.00.
By decision dated July 17, 2013, OWCP determined that appellant had received an
overpayment of compensation in the amount of $10,286.39 for the period April 29, 2006 through
April 6, 2013 as basic life insurance, optional life insurance and postretirement basic life
insurance were not deducted from his compensation payments. It found that he was not at fault
in the creation of the overpayment but that the overpayment was not subject to waiver as
appellant’s income exceeded his expenses by more than $50.00. OWCP determined that

2

appellant’s income exceeded his expenses by $346.17 per month and deduct $200.00 every 28
days from his continuing compensation benefits.
LEGAL PRECEDENT -- ISSUE 1
FECA provides that the United States shall pay compensation for the disability or death
of an employee resulting from personal injury sustained while in the performance of his or her
duty.3 When an overpayment has been made to an individual because of an error of fact or law,
adjustment shall be made under regulations prescribed by the Secretary of Labor by decreasing
later payments to which the individual is entitled.4
Under FEGLI, most civilian employees of the Federal Government are eligible to
participate in basic life insurance and one or more of the options.5 The coverage for basic life
insurance is effective unless waived6 and the premiums for basic and optional life coverage are
withheld from the employee’s pay.7 When an underwithholding of life insurance premiums
occurs, the entire amount is deemed an overpayment because OWCP must pay the full premium
to OPM upon discovery of the error.8
ANALYSIS -- ISSUE 1
The record reflects that OPM notified OWCP of an underwithholding of three FEGLI
options for the period April 29, 2006 through April 6, 2013. OWCP calculated the amount of the
under withholding and resulting overpayment to be $10,286.39. It further found that appellant
was not at fault in the creation of the resulting overpayment. The Board finds that OWCP
properly determined the fact and the amount of overpayment.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that when an overpayment of compensation occurs
“because of an error of fact of law,” adjustment or recovery shall be made by decreasing later
payment to which the individual is entitled.9 The only exception to this requirement that an
overpayment must be recovered is set forth in section 8129(b):
“Adjustment or recovery by the United States may not be made when incorrect
payment has been made to an individual who is without fault and when
3

5 U.S.C. § 8102(a).

4

Id. at § 8129(a).

5

Id. at § 8702(a).

6

Id. at § 8702(b).

7

Id. at § 8707.

8

Id. at § 8707(d). See Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd Otte, 48 ECAB 334 (1997).

9

Id. at § 8129(a).

3

adjustment or recovery would defeat the purpose of FECA or would be against
equity and good conscience.”
Thus, a finding that appellant was without fault is not sufficient, in and of itself, for
OWCP to waive the overpayment. OWCP must exercise its discretion to determine whether
recovery of the overpayment would “defeat the purpose of FECA or would be against equity and
good conscience,” pursuant to the guidelines provided in the implementing federal regulations.
Section 10.436 of the implementing regulations10 provide that recovery of an
overpayment will defeat the purpose of FECA if recovery would cause hardship to a currently or
formerly entitled beneficiary such that: (a) the beneficiary from whom OWCP seeks recovery
needs substantially all of his or her current income, including compensation benefits, to meet
current ordinary and necessary living expenses; and (b) the beneficiary’s assets do not exceed the
resource base of $4,800.00 for an individual.11 An individual is deemed to need substantially all
of his or her current income to meet current ordinary and necessary living expenses if monthly
income does not exceed monthly expenses by more than $50.00. In other words, the amount of
monthly funds available for debt repayment is the difference between current income and
adjusted living expenses (i.e., ordinary and necessary living expenses plus $50.00).12
Recovery of an overpayment is considered to be against equity and good conscience
when any individual, in reliance on such payments or on notice that such payments would be
made, gives up a valuable right or changes his position for the worse.13 Conversion of the
overpayment into a different form, such as food, consumer goods, real estate, etc., from which
the claimant derived some benefit, is not to be considered a loss.14
ANALYSIS -- ISSUE 2
Appellant was found to be without fault in the creation of the overpayment. He
completed an overpayment recovery questionnaire and a conference call with OWCP and
provide his monthly income as $2,545.20 per month and his monthly expenses as $2,199.00.
Appellant’s monthly income exceeds his expenses by more than $50.00 per month. Therefore,
recovery of the overpayment would not defeat the purpose of FECA. Recovery would not be
against equity and good conscience as appellant did not change his position for the worse as a
result of the overpaid funds. Appellant did not provide any information suggesting that he gave
up a valuable right or changed his position for the worse in reliance on the payments. He has not
established that recovery of the overpayment would be against equity and good conscience.
10

20 C.F.R. § 10.436.

11

Id. at § 10.436; Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions,
Chapter 6.200.6.a(1)(b) (October 2004).
12

Id.

13

20 C.F.R. § 10.437(b).

14

Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.6.b(3) (October 2004).

4

Appellant has failed to establish that OWCP abused its discretion by refusing to waive recovery
of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. Section
10.441(a) of the regulations provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [OWCP] the amount of the overpayment
as soon as the error is discovered or his or her attention is called to same. If no
refund is made, [OWCP] shall decrease later payments of compensation, taking
into account the probable extent of future payments, the rate of compensation, the
financial circumstances of the individual and any other relevant factors, so as to
minimize any hardship.”15
ANALYSIS -- ISSUE 3
OWCP reduced appellant’s future compensation benefits by $200.00 per month taking
into account the amount of the compensation and the financial circumstances of appellant to
minimize hardship, as well as the factors set forth in section 10.441. It found that this method of
recovery would minimize any resulting hardship on him. Therefore, it properly required
repayment of the overpayment by deducting $200.00 from appellant’s compensation payments
every four weeks.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $10,286.39 for the period April 29, 2006 through April 6, 2013
for which he was not at fault, that he was not entitled to waiver of recovery of the overpayment
and that the overpayment should be recovered by withholding $200.00 per month from his
continuing compensation benefits.

15

20 C.F.R. § 10.441.

5

ORDER
IT IS HEREBY ORDERED THAT the July 17, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 20, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

